DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
It is noted that applicant has incorporated the subject matter previously indicated as being allowable into claims 1 and 21. After further consideration of the references and further search, new grounds of rejection are applied as follows for claims 1-3, 5-18, and 21-23. Therefore this action is non-final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, U.S. Pat. App. Pub. No. 2007/0047200 A1 in view of Chen et al. U.S. Pat. App. Pub. No. 2020/0053910 A1 [previously applied].
As per claim 12, Huang shows a computing system comprising: a heat-generating component (50); and a fan device (10) comprising: an expansion card comprising a pair of opposing surfaces and a plurality of lateral sides connecting the pair of opposing surfaces (throughout the figures), wherein the expansion card is positioned adjacent to the heat-generating component (figs. 3-5); a fan (30) comprising a pair of opposing surfaces and a plurality of lateral sides connecting the pair of opposing surfaces of the fan; and a mounting mechanism that mounts the fan within an opening in the expansion card, in an operating position, such that the pair of opposing surfaces of the fan are positioned parallel to the pair of opposing surfaces 9081950616/713,750 3of the expansion card wherein the mounting mechanism permits the fan to rotate, within the opening, at least 180 degrees relative to the expansion card (figs. 2,4,5 where the fan 30 is able to rotate or pivot in the frame of the card around pivot point 301).
While it is implied, Huang does not definitively show a set of connectors and that the expansion card connects to a first connector of the set of connectors. However, the fans in the card would need to receive power at least, presumably from a connector slot.
Chen shows a fan expansion card 100 that plugs into a PCIe slot via connector 112 for providing cooling to heat-generating elements of a computer system (¶ [0049]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effectively filed date of the application to use a connector of a set of connectors as shown by Chen to couple the cooling card to the computer system in the system of Huang in order to provide power and control signals to the cooling card (Chen ¶ [0049]).

As for claim 13, the argument for claim 12 applies. Huang also shows that the heat-generating component comprises a longitudinal surface that is positioned parallel and adjacent to a surface in the pair of opposing surfaces of the fan (figs. 3-5).

As for claim 14, the argument for claim 12 applies. Chen also shows that the expansion card further comprises an edge connector extending from a lateral side in the plurality of lateral sides of the expansion card, and wherein the edge connector mechanically and communicatively connects to the first connector (112 and ¶ [0049]).
As for claim 18, the argument for claim 12 applies. Chen also shows that the expansion card is a standard Peripheral Component Interconnect Express ("PCI Express") card, and the first connector is a standard PCI Express slot (abstract and ¶ [0049]).

Claim(s) 1,2,5-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Huang and also in view of Seo et al., Korean Utility Model App. Pub. No. KR 2010-0010033 U [previously applied].
As per claim 1, Chen shows a fan device (100) comprising: an expansion card to mechanically and communicatively connect to a computing system (110); a fan (120); and a mounting mechanism (116) to mount the fan within an opening in the expansion card (111).
Chen does not show that the mounting mechanism permits the fan to move relative to the expansion card.
Seo shows a similar fan device (fig. 6 or 7,(1c)) that is mounted on an expansion card. Therefore, Seo is directed to the same field of endeavor as Chen. Seo also shows that the mounting mechanism permits the fan to move relative to the expansion card (pages 4-5, discussion of figures 6 and 7, wherein the fan is slidable along the plane of the expansion card so that the user can position the fan to blow on the place with the most heat).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the application to provide a mounting mechanism that permits the fan to move relative to the expansion card as shown by Seo in the system of Chen in order to allow the user to align the fan with the part of the system generating the most heat to provide the most efficient cooling.
Neither Chen nor Seo shows that the mounting mechanism permits the fan to rotate within the opening of the expansion card.
As noted above, Huang shows a cooling card 10 with a fan with a mounting mechanism that permits the fan to rotate within the opening of the expansion card (fig. 2 and 5 where the fan 30 is able to pivot around point 301) in order to direct the airflow more precisely.
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the application to provide a mounting mechanism that permits the fan to rotate within the opening of the expansion card as shown by Huang in the system of Chen and Seo in order to direct air flow to the desired area (Huang ¶ [0028]).

As for claim 2, the argument for claim 1 applies. Chen also shows a controller (113) mounted to the expansion card, the controller to: communicatively couple to the fan; and communicatively couple to the computing system through the expansion card (as shown in fig.1 and paragraph [0049]).

As for claim 5, the argument for claim 1 applies. Huang also shows that the mounting mechanism permits the fan to rotate at least 180 degrees relative to a surface of the expansion card through an orientation orthogonal to the surface of the expansion card (figs. 2 and 5).

As for claim 6, the argument for claim 1 applies. Seo shows that he mounting mechanism permits the fan to translate linearly relative to a surface of the expansion card (fig.7).

As for claim 7, the argument for claim 1 applies. Chen, Seo and Huang all show that opposing sides of the fan are mounted parallel to opposing sides of the expansion card (throughout the figures of Chen; figs. 6 and 7 of Seo; and figs. 3-5 of Huang).

As for claim 8, the argument for claim 1 applies. Chen also shows that the expansion card comprises an edge connector (112) to mechanically and communicatively connect to the computing system.

As for claim 9, the argument for claim 1 applies. Chen also shows that the expansion card has a standard form factor (the expansion card is PCIe as noted throughout the specification).

As for claim 10, the argument for claim 9 applies. Chen also shows that the expansion card has a standard Peripheral Component Interconnect Express form factor (the expansion card is PCIe as noted throughout the specification).

As for claim 15, the argument for claim 12 applies. Neither Huang nor Chen shows that the mounting mechanism permits the fan to translate linearly relative to the expansion card.
As noted above, Seo shows a similar fan device (fig. 6 or 7,(1c)) that is mounted on an expansion card. Therefore, Seo is directed to the same field of endeavor as Huang and Chen. Seo also shows that the mounting mechanism permits the fan to move relative to the expansion card (pages 4-5, discussion of figures 6 and 7, wherein the fan is slidable along the plane of the expansion card so that the user can position the fan to blow on the place with the most heat).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the application to provide a mounting mechanism that permits the fan to move relative to the expansion card as shown by Seo in the system of Huang and Chen in order to allow the user to align the fan with the part of the system generating the most heat to provide the most efficient cooling.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Chen further in view of Shabbir et al., U.S. Pat. App. Pub. No. 2019/0324506 A1 [previously cited].
As for claim 16, the argument above for claim 12 applies. Neither Huang nor Chen shows that the fan device further comprises a memory device mounted to the expansion card to store an identifier for the fan device, and wherein the computing system further comprises a management controller to receive the identifier through the connection between the expansion card and the first connector.
Shabbir is also directed to a cooling card and shows that the cooling card (i.e. fan device) communicates electronically with the information handling system controller to provide a device identifier for the card including values such as device ID, subdevice ID, vendor ID, etc. (Shabbir ¶¶ [0049-0050]). The fact that this information is provided by the card to the system means that it must be stored in the card in some way which implies that there is some memory device to hold this information. 
Therefore it would have been obvious to one of ordinary skill in the art before the effectively filed date of the application to put a memory device on the expansion card as shown by Shabbir in the card of Huang and Chen in order to be able to differentiate among multiple cards to control them individually.
 
Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Seo and Shabbir.
As per claim 21, Chen shows a fan device (100) comprising: an expansion card to mechanically and communicatively connect to a computing system (110); a fan (120); and a mounting mechanism (116) to mount the fan within an opening in the expansion card (111).
Chen does not show that the mounting mechanism permits the fan to move relative to the expansion card.
Seo shows a similar fan device (fig. 6 or 7,(1c)) that is mounted on an expansion card. Therefore, Seo is directed to the same field of endeavor as Chen. Seo also shows that the mounting mechanism permits the fan to move relative to the expansion card (pages 4-5, discussion of figures 6 and 7, wherein the fan is slidable along the plane of the expansion card so that the user can position the fan to blow on the place with the most heat).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the application to provide a mounting mechanism that permits the fan to move relative to the expansion card as shown by Seo in the system of Chen in order to allow the user to align the fan with the part of the system generating the most heat to provide the most efficient cooling.
Neither Chen nor Seo shows a memory device mounted to the expansion card to store an identifier for the fan device. 
Shabbir is also directed to a cooling card and shows that the cooling card (i.e. fan device) communicates electronically with the information handling system to provide a device identifier for the card including values such as device ID, subdevice ID, vendor ID, etc. (Shabbir ¶¶ [0049-0050]). The fact that this information is provided by the card to the system means that it must be stored in the card in some way which implies that there is some memory device to hold this information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effectively filed date of the application to put a memory device on the expansion card as shown by Shabbir in the card of Chen and Seo in order to be able to differentiate among multiple cards to control them individually.
As for claim 23, the argument for claim 21 applies. Seo shows that he mounting mechanism permits the fan to translate linearly relative to a surface of the expansion card (fig.7).

Claim(s) 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Huang,Seo and Shabbir.
As for claim 11, the argument for claim 1 applies. Neither Chen, Seo, nor Huang shows a memory device mounted to the expansion card to store an identifier for the fan device. 
Shabbir is also directed to a cooling card and shows that the cooling card (i.e. fan device) communicates electronically with the information handling system to provide a device identifier for the card including values such as device ID, subdevice ID, vendor ID, etc. (Shabbir ¶¶ [0049-0050]). The fact that this information is provided by the card to the system means that it must be stored in the card in some way which implies that there is some memory device to hold this information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effectively filed date of the application to put a memory device on the expansion card as shown by Shabbir in the card of Chen, Seo and Huang in order to be able to differentiate among multiple cards to control them individually.

As for claim 22, the argument for claim 21 applies. Neither Chen, Seo, nor Shabbir shows that the mounting mechanism permits the fan to rotate within the opening of the expansion card.
As noted above, Huang also shows a cooling card in which the fan (30) is permitted to rotate within the opening of the expansion cooling card (figs. 2 and 5 where the fan is able to pivot around point 301) in order to direct the fan as needed (¶ [0028]).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the application to provide a mounting mechanism that permits the fan to rotate within the opening of the expansion card as shown by Huang in the system of Chen, Seo and Shabbir in order to direct air flow to the desired area (Huang ¶ [0028]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Seo, and Huang and further in view of Chu et al., U.S. Pat. App. Pub. No. 2019/0116688 A1 [previously applied].
As for claim 3, the argument above for claim 1 applies. Neither Chen, Seo, nor Huang shows an airflow directing mechanism positioned within the opening between an external edge of the fan and an internal edge of the expansion card.
Chu shows an information handling system cooling device that includes a fan for cooling system components. Therefore, Chu is directed to the same field of endeavor as Chen, Huang and Seo. Chu shows a baffle (112) for directed airflow from the fan to a particular component. While Chu does not directly show the airflow directing mechanism being positioned with the opening between the external edge of the fan and an internal edge of the expansion card, Chu does show using an air directing mechanism to direct airflow. 
Chen shows various numbers and sizes of card openings over which fans may be mounted, see for example figs. 6 and 7. As shown there is a gap between the fans and therefore there is a part of the opening that the fans do not cover.
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the application to provide an airflow directing mechanism as shown by Chu in the system of Chen, Seo and Huang in order to direct airflow as required to cool system components most efficiently.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Chen in view of Chu.
As for claim 17, the argument above for claim 12 applies. Neither Huang nor Chen shows that the fan device further comprises an airflow directing mechanism positioned within the opening between a lateral side in the plurality of lateral sides of the fan and a lateral side in the plurality of lateral sides of the expansion card.
Chu shows an information handling system cooling device that includes a fan for cooling system components. Therefore, Chu is directed to the same field of endeavor as Huang and Chen. Chu shows a baffle (112) for directed airflow from the fan to a particular component. While Chu does not directly show the airflow directing mechanism being positioned with the opening between the external edge of the fan and an internal edge of the expansion card, Chu does show using an air directing mechanism to direct airflow. 
Chen shows various numbers and sizes of card openings over which fans may be mounted, see for example figs. 6 and 7. As shown there is a gap between the fans and therefore there is a part of the opening that the fans do not cover.
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the application to provide an airflow directing mechanism as shown by Chu in the system of Huang and Chen in order to direct airflow as required to cool system components most efficiently.

Conclusion
As noted above, this action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/ Primary Examiner, Art Unit 2186